Citation Nr: 9912920	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  92-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of an arthrotomy of both ankles with bilateral 
ankle sprains, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In February 1996, April 1997 and 
August 1998, the Board remanded this claim to the RO for 
additional development.


FINDING OF FACT

The veteran's right and left ankle disabilities cause pain on 
use and a slight limp.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
postoperative residuals of an arthrotomy of the right ankle 
with a right ankle sprain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5271 (1998).  

2.  The criteria for a separate 10 percent evaluation for 
postoperative residuals of an arthrotomy of the left ankle 
with a left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5271 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that the evaluation assigned residuals 
of an arthrotomy of both ankles with bilateral ankle sprains 
does not adequately reflect the severity of his ankle 
symptomatology.  The Board finds the veteran's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  It also finds that the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination(s) on which 
an evaluation is based adequately portrays the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

The RO has evaluated the veteran's bilateral ankle disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271.  DC 5271 provides that a 10 percent 
evaluation is warranted for moderate limited motion of the 
ankle.  A 20 percent evaluation requires marked limited 
motion of the ankle.  During a personal hearing held before 
the undersigned Board Member in January 1999, the veteran 
asserted that separate compensable evaluations should be 
assigned his right and left ankle disabilities.  Inasmuch as 
it is clear that the veteran's right ankle symptomatology is 
separate from his left ankle symptomatology, each resulting 
from a different sprain and arthrotomy, the Board finds that 
separate evaluations are warranted.

The Board also finds that compensable evaluations are 
warranted for both the right and left ankle disabilities.  
Although reports of VA examinations dated from 1991 to 1994 
fail to confirm the veteran's subjective reports of ankle 
symptomatology, the most recent evidence shows that the 
veteran's ankle disabilities have worsened.  During VA 
examinations in July 1996, the veteran had no limited motion.  
Rather, he had dorsiflexion and plantar flexion beyond what 
is considered normal under 38 C.F.R. § 4.71, Plate II.  In 
addition, he was noted to have a slight limp due to pain on 
weightbearing of each foot, and diagnosed with "s/p 
bilateral excision of exostosis by history with residuals of 
bilateral foot pain with prolonged standing and walking."  

In light of these findings, the Board believes that separate 
10 percent evaluations are warranted for both right and left 
ankle disabilities pursuant to 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), because DC 5271 is predicated on loss of range of 
motion, and additional functional loss due to pain on use has 
been objectively shown.  Absent medical evidence of marked 
limited motion or ankylosis of either ankle, however, 
evaluations in excess of 10 percent are not warranted.  See 
38 C.F.R. § 4.71a, DC 5270, 5271 and 5272.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Board acknowledges the veteran's hearing 
testimony that his ankle disabilities interfere with his 
employment.  However, the veteran has also testified that his 
disabilities have caused him to miss only three days within 
the last year, and have not hindered him from working eight-
hour days in a 40-hour week.  There simply is no evidence 
that the veteran's ankle disabilities have caused marked 
interference with employment (beyond that contemplated by the 
assigned evaluation) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Separate 10 percent evaluations for right and left ankle 
disabilities are granted subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

